DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant Specification does not disclose a general range for the sheet resistance. The only reference to sheet resistance is stating that the lowest sheet resistance value is 180 Ω/sq (instant Specification, [0044]). Further, although the examples may provide support for a specific laminate and specific sheet resistance, the examples do not provide support for the much more broadly claimed laminate. Thus, the instant Specification is not considered to disclose a more general range of 280 Ω/sq or 180 to 240 Ω/sq.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 22, the source electrode and drain electrode are not positively recited as being part of the field effect transistor (for example there is no statement that the field effect transistor further includes a source electrode and drain electrode) so it is not clear how there can be limitations involving these elements on the field effect transistor that does not actually include the elements. For purposes of examination, Examiner will assume the field effect transistor does include the source electrode and drain electrode.
Further regrading claims 21 and 22, it is not clear what a graphene-based laminate channel layer is. The claims describe the graphene-based laminate including a graphene-based laminate channel layer but it is not clear if this element is the same or different from the graphene-based laminate given the statement that the graphene-based laminate includes a channel layer would imply that the channel layer is something additional and different from the graphene-based layer. Based on a reading of the instant Specification, Examiner will assume the graphene-based laminate channel layer is the graphene-based laminate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (“Metal Oxide Induced Charge Transfer Doping and Band Alignment of Graphene Electrodes for Efficient Organic Light Emitting Diodes”).
The term “field effect transistor” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed graphene based laminate and the term "field effect transistor" merely states the intended use for the graphene base laminate with no additional limitations imposed on the structure.	
Regarding claims 1-2, 4-7, and 23, Meyer discloses a monolayer (single layer) of graphene on glass (substrate) further comprising the graphene being doped through a layer of MoO3 (metal oxide) which has a greater work function than the graphene (abstract, page 1 last paragraph, page 2 where monolayer graphene has a work function of 4.4 eV and MoO3 has a work function of greater than 6 eV). The thickness of the MoO3 layer is a few angstroms to 5 nm (page 4 second column and Figure 5). Meyer discloses the sheet resistance reduction ratio being greater than 10% with the addition of a MoO3 layer (Figure 5 which shows the effect of different thicknesses of MoO3 layers on graphene at different thicknesses including a thickness of 0 where the reduction ratio is at least 10%). Meyer discloses that the sheet resistance is about 200 Ω/sq (page 5, first column, first paragraph).
Meyer does not specifically disclose the amount of MoO3 per unit area of 1cm2 of the graphene layer. However, Meyer discloses that the amount of MoO3 will affect the sheet resistant and Fermi levels of the article (pages 3-4 and Figure 5). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of MoO3 per unit area of 1cm2 of the graphene layer should be designed based on the desired final sheet resistance and Fermi level for the specific application of the article including amounts that overlap the claimed range. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount of MoO3 per unit area of 1cm2 of the graphene layer involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 3, Meyer discloses the MoO3 layer can have partial to full coverage of the graphene layer (Figures 4 where MoO3 is shown as going from a discontinuous to a continuous fill coverage layer and Figure 7 where the MoO3 covers the entire graphene layer and page 4 first column) which is considered to encompass the claimed range.
Regarding claim 8, Meyer discloses a further layer of CBP:MoO3 (surface coating layer) on the layer of MoO3 to planarize the surface (page 5 and Figure 6).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer as applied to claim 1 above, and further in view of Park et al. (US Pub. 2017/0221997 A1).
Meyer discloses the graphene-based laminate of claim 1 as discussed above. Meyer further discloses graphene based electrodes for electronic applications (Meyer, page 1). Meyer does not disclose the graphene based electrode used in the field effect transistor as claimed. 
Park discloses graphene-based thin-film laminates used as an electrode in electronic devices (abstract) where one application is a back-gated FET which includes an Si-doped substrate and an insulating layer sequentially stacked on a back gate contact surface. The graphene-based thin-film laminate channel layer is on the surface of the insulating layer and contacts a source electrode and drain electrode therebetween where the source and drain electrode have a gap between the two ([0097]-[0098] and Fig. 7). There are first portions for both the drain and source electrode that contact the insulating layer and second potions where the graphene-based thin-film is between the electrode and insulating layer (Fig. 7).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the graphene disclosed in Meyer in the FET in Park as a conventionally known suitable use for a graphene based laminate (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)) and as a graphene sheet with reduced average sheet resistance (Meyer, pages 4-5 and Park, [0009]).

Claim(s) 1-6, 8, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 2014/0087501 A1).
The term “field effect transistor” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed graphene based laminate and the term "field effect transistor" merely states the intended use for the graphene base laminate with no additional limitations imposed on the structure.	
Regarding claims 1-2, and 4, Chen discloses using graphene as a replacement for ITO in a transparent conductive electrode for an OLED device (electronic device) where the graphene is chemically doped and given an additional metal oxide layer to reduce the injection barrier (abstract) where the graphene layer is placed on a substrate ([0008]). The metal oxide film is a work function modifying material which includes MoO3, WO3, and V2O5 ([0052]) which are the same metal oxides used in the instant invention (see instant claim 4) so are considered to have a greater work function than the graphene layer. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 
The thickness of the metal oxide layer is 1 to 70 nm ([0054]). Chen does not specifically disclose the amount of metal oxide per unit area of 1cm2 of the graphene layer. However, Chen discloses the metal oxide layer being effective in modifying the work function of the article. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the amount of metal oxide per unit area of 1cm2 of the graphene layer should be designed based on the desired work function and energy barrier to the electroluminescent material for the specific application including amounts that overlap the claimed range. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount of metal oxide per unit area of 1cm2 of the graphene layer involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Specifically regarding claim 21, Chen discloses the graphene having a sheet resistance of 250 ohms/square ([0043]). Although Chen does not disclose the sheet resistance reduction ratio of 10% or more as claimed, this reduction would be expected where the doped graphene has a sheet resistance of 250 ohms/square, given undoped graphene layers have sheet resistances in the thousands (see instant Specification, [0003]) so that there will be at least a 75% reduction in sheet resistance for an undoped graphene sheet with a resistance of at least 1000 Ω/sq to at most 250 Ω/sq. Thus, the doped-graphene in Chen would be considered to inherently possess this claimed property.
Regarding claim 3, Chen discloses the metal oxide layer covering 100% of the graphene layer (Fig. 3).
Regarding claim 5, Chen discloses the graphene as a single layer ([0033]).
Regarding claim 6, Chen discloses the substrate as glass or plastic ([0026]).
Regarding claim 8, Chen discloses a layer of electroluminescent material (surface coating layer) on the metal oxide layer ([0008]).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Park et al. (US Pub. 2017/0221997 A1).
Chen discloses the graphene-based laminate of claim 1 as discussed above. Meyer further discloses graphene based electrodes (Chen, abstract). Chen does not disclose the graphene based electrode used in the field effect transistor as claimed. 
Park discloses graphene-based thin-film laminates used as an electrode in electronic devices (abstract) where one application is a back-gated FET which includes an Si-doped substrate and an insulating layer sequentially stacked on a back gate contact surface. The graphene-based thin-film laminate channel layer on the surface of the insulating layer and contacting a source electrode and drain electrode therebetween where the source and drain electrode have a gap between ([0097]-[0098] and Fig. 7). There are first portions for both the drain and source electrode that contact the insulating layer and second potions where the graphene-based thin-film is between the electrode and insulating layer (Fig. 7).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the graphene disclosed in Chen in the FET in Park as a conventionally known suitable use for a graphene based laminate (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)) and as a graphene sheet with reduced average sheet resistance (Chen, [0043] and Park, [0009]).

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 103 rejection over Meyer or Chen, Applicant argues the claimed invention is now to a field effect transistor (“FET”) where Meyer and Chen only focus on OLEDs or electroluminescent devices so that the claims in view of Meyer or Chen are non-obvious. Regarding the rejection over Meyer, Applicant argues Meyer does not disclose a sheet resistance of less than 280 ohms/sq as in amended claim 7 or 180 to 240 ohms/sq as in newly added claim 23. 
Examiner respectfully disagrees. First, only the preamble of the claims has been amended to state an intended use of the graphene-based laminate. As discussed above,  if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Here, the graphene based articles taught in Meyer or Chen are capable of being used in an FET and there are no further limitations added to the graphene-based laminate because it is used in an FET. Thus, the graphene electrodes in Meyer or Chen are still considered to render obvious the claimed invention. 
Regarding the sheet resistance value in Meyer, as discussed above, Meyer is considered to disclose a graphene-based sheet as claimed with a sheet resistance of about 200 Ω/sq which is within the claimed ranges in instant claims 7 and 23 (see Meyer, page 5, first column: “With bi-layer graphene we obtained a sheet resistance of ~200 Ω/sq”). Thus, Meyer is considered to disclose the sheet resistance as claimed. 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783